Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amended claims 1, 2, 5, 9, 10 and withdrawn claim 11 are pending.  
This action takes into consideration discussion with Attorney, Interview summary filed 07/13/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claims 1, 2, 5, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi, US 20020031547 is maintained for reasons of record. 
In view of the amendments Examiner invokes following additional references to fortify Examiner’s rationale for the rejection.  Priemel, European Journal of Pharmaceutics and Biopharmaceutics Volume 85, Issue 3, Part B, November 2013, Pages 1259-1265; Nokhodchi, BioImpacts, 2012, 2(4), 175-187.

Amendments to claims, applicants arguments and declaration filed 6/14/2022 are considered .
Applicants arguments focus on the following distinctness in the cited art: the foaming component comprises a foaming agent and does not comprise an acidifying agent;  the water-soluble or gastric-soluble polymer is hydroxypropyl methylcellulose, polymethacrylate copolymer or a mixture thereof;  the active ingredient is comprised in an amount of 3 to 50% by weight based on a total weight of the composition; the water-soluble or gastric-soluble polymer is comprised in an amount of 12 to 50% by weight based on the total weight of the composition; and  the foaming agent is comprised in an amount of 50 to 120 parts by weight based on 100 parts by weight of the polymer.  

Applicants arguments are considered but are not persuasive.  
Claims as amended are drawn to known active ingredient with specific problem to be solved, namely, low-solubility.  The specific added-in limitations  of additional agents are established ingredients* for addressing low-solubility and dissolution.  Additionally, limitations such as ‘does not comprise acidifying agent’ simply does not narrow the claims given the presence of foaming agent and the acidity of the stomach. The argument "a combination of hypromellose and polymethacrylate copolymer (Eudragit E)" is used as a water-soluble or gastric-soluble polymer shows significantly improved dissolution rate of the active ingredient. That is Supplemental Example has a dissolution amount of 48.7  g/mL, while Supplemental Comparative Examples 1-3 had a dissolution amount of 23.0  g/mL, 22.3  g/mL, and 21.5 g/mL, respectively, is not persuasive because, the inactive ingredients in the instant case, relative to comparative examples taken together, are not uniquely different.  For example, in the closest of the three, Example 3, the difference is the absence of Eudragit.  It is one of commonsense to anticipate that the various inactive agents and their amounts depend on the chemical and physical properties of the active ingredient.  For example, it is reasonable to expect  the molecular weight, basic or acid functional groups would determine the ratio of active and inactive ingredients.   The limitations were previously addressed and Applicant’s argument is silent with respect to teaching in cited US 9693981.  Priemel, teaches common strategies to improve the dissolution rate of poorly water soluble drugs.  More specifically Priemel, teaches in situ amorphisation of indomethacin with Eudragit E to address solubility issues.  Similar teachings with regards to Hypromellose, Nokhodchi. Optimizing ranges of the active ingredient, Hypromellose, polymethacrylate copolymer (Eudragit E) and other inactive ingredients as per Table 4 on page 28 of application is routine in the art.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the formulation art. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Although the prior art did not specifically disclose the amounts of each constituent, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of components because concentrations of the claimed components are art-recognized result effective variables because they have the ability for controlling parasites, which would have been routinely determined and optimized in the pharmaceutical art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625